The judgment from which this appeal is prosecuted was rendered on the 8th day of July, 1912. The case-made bears an indorsement purporting to show that it was filed in the office of the clerk of the county court on the 9th day of November, 1912; but the case-made was not signed and settled by the trial judge until the 25th day of November, 1912. There has therefore never been any valid filing of the case-made in the office of the clerk of the court; and the case-made is for that reason a nullity.
The statutory time within which to perfect an appeal to this court has expired; and there exists, therefore, no time within which plaintiff in error might withdraw the case-made and perfect same by filing it with the clerk of the trial court; and upon authority of Brooks et al. v. United Mine *Page 195 Workers of America et al., 36 Okla. 109, 128 P. 236, andMarple v. Farmers'   Merchants' Nat. Bank, 28 Okla. 810,115 P. 1124, the appeal must be dismissed.
All the Justices concur.